DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Claims 1-2, 4-9, 12-13, 99, 101-107 are pending and under consideration. The amendment filed on 12/23/2021 has been entered.
Priority
The instant application claims foreign priority benefit to PCT/US16/61 703 having a filing date of 11/11/2016, which claims priority to US Provisional Patent Application No. 62/254539, filed on November 12, 2015 and US Provisional Patent Application No. 62/419793, filed November 9, 2016. As such the effectively filed date for the instant application is November 12, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2021, 08/30/2021, 04/12/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
Claims 1-2, 4, 6-9, 11 rejected and also apply to newly added claim 99 under 35 U.S.C. 103 as being unpatentable over Grose (PLoS ONE, 7(6): e39233, 1-10, 2012} in view of Itakura (see score alignment below) as evidenced by Bolduc (The American Journal of Human Genetics, 86: 213-221, 2010) is withdrawn in view of the new limitation to base claims 1-2 to recite “limb-girdle muscular dystrophy type 2L (LGMD2L) … by intravenous injection comprising a) a nucleic acid sequence comprising the nucleic acid sequence of SEQ ID NO:1, b) a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 and/or c) a polynucleotide sequence encoding the amino acid sequence of SEQ ID NO: 2”. 
Claims 1, 5 newly rejected under 35 U.S.C. 103 as being unpatentable over Grose (PLoS ONE, 7(6): e39233, 1-10, 2012} in view of Itakura (see score alignment below) as evidenced by Bolduc (The American Journal of Human Genetics, 86: 213-221, 2010) as applied to claims 1-2, 4-5, 6-9, 11, 99 above, and further in view of Mendell (WO 2013/078316) is withdrawn in view of the new limitation to base claims 1-2 to recite “limb-girdle muscular dystrophy type 2L (LGMD2L) … by intravenous injection comprising a) a nucleic acid sequence comprising the nucleic acid sequence of SEQ ID NO:1, b) a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 and/or c) a polynucleotide sequence encoding the amino acid sequence of SEQ ID NO: 2”. 
Claims 1, 12-13  rejected under 35 U.S.C. 103 as being unpatentable over Grose (PLoS ONE, 7(6): e89233, 1-10, 2012) in view of Itakura (see score alignment below) as evidenced by Bolduc (The American Journal of Human Genetics, 86: 213-221,2010) as applied to claims 1-2, 4-11 above, and further in view of Ystem (EP2859896, 4/15/2015) f is withdrawn in view of the new limitation to base claims 1-2 to recite “limb-girdle muscular dystrophy type 2L (LGMD2L) … by intravenous injection comprising a) a nucleic acid sequence comprising the nucleic acid sequence of SEQ ID NO:1, b) a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 and/or c) a polynucleotide sequence encoding the amino acid sequence of SEQ ID NO: 2”. 
Claims 1, 98, 100, 102-105 rejected under 35 U.S.C. 103 as being unpatentable over Grose (PLoS ONE, 7(6): e89233, 1-10, 2012} in view of Itakura (see score alignment below) as evidenced by Bolduc (The American Journal of Human Genetics, 86: 213- 221, 2010) as applied to claims 1-2, 4-5, 6-9, 11, 99 above, and further in view of Itakura ((see score alignment below, hereafter referred as Itakamura2)) is withdrawn in view of the new limitation to base claims 1-2 to recite “limb-girdle muscular dystrophy type 2L (LGMD2L) … by intravenous injection comprising a) a nucleic acid sequence comprising the nucleic acid sequence of SEQ ID NO:1, b) a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 and/or c) a polynucleotide sequence encoding the amino acid sequence of SEQ ID NO: 2”. 
Claims 1, 98, 101  rejected under 35 U.S.C. 103 as being unpatentable over Grose (PLoS ONE, 7(6): e89233, 1-10, 2012} in view of Itakura (see score alignment below) as evidenced by Bolduc (The American Journal of Human Genetics, 86: 213-221, 2010) Itakura ((see score alignment, hereafter referred as Itakamura2)) as applied to claims 1, 98, 100, 103- 105 above, and further in view of Mendell (WO 2013/078316) is withdrawn in view of the new limitation to base claims 1-2 to recite “limb-girdle muscular dystrophy type 2L (LGMD2L) … by intravenous injection comprising a) a nucleic acid sequence comprising the nucleic acid sequence of SEQ ID NO:1, b) a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 and/or c) a polynucleotide sequence encoding the amino acid sequence of SEQ ID NO: 2”. 
Claims 1, 98, 106-107  rejected under 35 U.S.C. 103 as being unpatentable over Grose (PLoS ONE, 7(6): e39233, 1-10, 2012} in view of Itakura (see score alignment below) as evidenced by Bolduc (The American Journal of Human Genetics, 86: 213-221, 2010) ltakura ((see score alignment, hereafter referred as Itakamura2)) as applied to claims 1, 98, 100, 103-105 above, and further in view of Ystem (EP2859896, 4/15/2015) is withdrawn in view of the new limitation to base claims 1-2 to recite “limb-girdle muscular dystrophy type 2L (LGMD2L) … by intravenous injection comprising a) a nucleic acid sequence comprising the nucleic acid sequence of SEQ ID NO:1, b) a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 and/or c) a polynucleotide sequence encoding the amino acid sequence of SEQ ID NO: 2”. 
Therefore new rejection is set forth below.
New/Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-9, 12-13, 99, 101-107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 In determining whether Applicant's claims are enabled, it must be found that one of skill
in the art at the time of invention by applicant would not have had to perform "undue
experimentation" to make and/or use the invention claimed. Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404. Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; ( 4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention.
The office has analyzed the specification in direct accordance to the factors outlines in In
re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement
are based on factors discussed in MPEP 2164.0l(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, applicant's claims are not enabled.
Nature of the invention:
The nature of the invention of claim 1 is to a method of treating limb-girdle muscular dystrophy type 2L (LGMD2L) to a subject in need thereof a therapeutically effective amount of recombinant AAV vector by intravenous injection comprising
a) a nucleic acid sequence comprising the nucleic acid sequence of SEQ ID NO:1, 
b) a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 and/or
c) a polynucleotide sequence encoding the amino acid sequence of SEQ ID NO: 2, 
wherein the subject has a recessive mutation in the ANO5 gene. The claims are also drawn to method of a method of regenerating muscle in a subject in need comprising administering to the subject in an amount effective to regenerate muscle a recombinant AAV vector by intravenous injection comprising a) a nucleic acid sequence comprising the nucleic acid sequence of SEQ ID NO:1, 
b) a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1, and/or c) a polynucleotide sequence encoding the amino acid sequence of SEQ ID NO: 2
wherein the subject has a recessive mutation in the ANO5 gene.
Claim 2 is to a method of regenerating muscle in a subject in need thereof comprising administering to the subject in an amount effective to regenerate muscle a recombinant AAV vector by intravenous injection comprising
a) a nucleic acid sequence comprising the nucleic acid sequence of SEQ ID NO:1, 
b) a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 and/or
c) a polynucleotide sequence encoding the amino acid sequence of SEQ ID NO: 2, 
wherein the subject has a recessive mutation in the ANO5 gene. 
Embodiments limit, wherein the recombinant AAV vector comprises a polynucleotide operably linked to a muscle-specific control element.

The breadth of the claim:
The claims broadly embrace intravenous injection of an AAV vector that lacks essential control elements to express the nucleic acid of SEQ ID NO: 1 encoding the amino acid sequence of SEQ ID NO: 2 to treat LGMD2L or regenerate a muscle in any subject in need thereof having recessive mutation in the ANO5 gene. 
The teaching of the specification and the presence of working examples:
The specification in example 1 describes the isolation and Generation of an Ano5-/- mouse model. Example 2 describes clinical and histopathological evaluation of the Ano5-/- mouse. Example 3 describes Ano5 facilitates membrane repair. (see [00123]). To test whether the defect in membrane repair was directly related to ANO5 expression, the human ANO5 cDNA was expressed using adeno-associated virus (AAV) in the Ano5-/- muscles (Fig. 4b,c). The human ANO5 cDNA (SEQ ID NO: 1) was cloned into an AAV2 ITR plasmid using Not1 restriction sites between the MHCK7 promoter and  polyadenylation signal. rAAV vectors were produced by a modified cross-packaging approach whereby the AAV type 2 ITRs can be packaged into multiple AAV capsid serotypes as described in Rabinowitz et al. (J. Viral. 76: 791-801, 200). AAV vector delivery through intramuscular injection to mouse muscle. Four-five week old Ano5-/-  mice were treated by intramuscular injection of 1x1011 vg of  rAAVrh.74.MHCK7.huANO5.FLAG into TA (n=4) or FDB (n=4) muscles. TA muscles were harvested 4 weeks post injection and processed for histological and immunofluorescent examination [00124]. AAV.ANO5 partially restored membrane resealing in Ano5-/-  muscle (Fig. 5a,b,c) [00125].  Example 4 described impaired regeneration in Ano5 KO mice. [00126] Investigation of whether muscle regeneration was also defective in Ano5-/- mice was carried out by examining the ability of the muscle to recover from injury produced by cardiotoxin injection (Fig. 5d). However, in Ano5-/- mice, there was an extensive delay in regeneration and longstanding necrosis. After 3 months, the mean fiber diameter of Ano5-/- muscle remained significantly reduced compared to WT and many fibers exhibited central nuclei (Fig. 5d,e).
Example 5 describes assessing the effect of antioxidant therapy. A significant improvement in diaphragm specific force was observed in triple antioxidant-treated Ano5-/-· mice compared to placebo-treated Ano5-/-  mice (Fig. 7). In summary, triple antioxidant therapy was found to have a significant impact on some measures of muscle physiology and function, including voluntary activity, diaphragm strength, fiber size, fiber type composition, and mitochondrial enzyme activity. These results were found to be, in certain cases, gender specific. LGMD2L is gender specific with males more severely affected [00134]. 
In summary, the specification teaches in example 3 the intramuscular injection of the AAAVrh.MHCK7.hANO5 (SEQ ID NO:1).FLAG vector into  Ano5-/- mice partially restored membrane resealing in Ano5-/- mice (Fig. 5a,b,c). In example 4 the specification teaches 8 week old Ano5-/- mice cardiotoxin injection int TA and GAS muscle to induce muscle injury vs age matched control mice assessment of muscle fiber size show in Ano5-/- mice, there was an extensive delay in regeneration and longstanding necrosis. After 3 months, the mean fiber diameter of Ano5-/-  muscle remained significantly reduced compared to WT and many fibers exhibited central nuclei (Fig. 5d,e).
The state of prior art and the level of predictability in the art:
The claims read on gene therapy by using the claimed AAV vector with SEQ ID NO: 1 nucleic acid in any serotype AAV vector by intravenous injection for treating LGMD2L or regenerate muscle in any subject in need thereof harboring recessive mutations in the Ano5 gene. The state of the art for gene therapy for treating LGMD2L with any recombinant AAV vector by intravenous injection for treating LGMD2L or regenerate muscle in any subject harboring recessive mutation in ANO5 gene was unpredictable at the time of the invention.
Regarding any subject for example, Mahmood (Molecular Medicine Reports, 9: 1515-1532, 2014) notes that LGMD2L autosomal recessive mutations in Ano5 gene encoding Anoctamin 5 there is loss of function of Calcium-activated chloride channel function, reseal mechanism resulting in Anoctinopathies and there is no animal model (Tables I-III).   LGMD2L is an examples of LGMD groups with inconsistent disease progression between male and female patients (p 9, 2nd column 1st paragraph). For example, Mingozzi (Nature reviews Genetics, 12(341): 1-16, 2011) notes, despite a strong record of success in small and large animal models, a range of problems has limited the scope of successful application of gene therapy in humans. (see p 2, Box 1). Xu (Skeletal Muscle (2015) 5:43) also notes genetic disruption of Ano5 gene in mice does not recapitulate human Ano5-deficient muscular dystrophy.  Ano5 gene mutations result in the development of limb girdle muscular dystrophy type 2L (LGMD2L) and currently, there is a lack of animal models for the study of the physiological function of Ano5 and the disease pathology in its absence. (abstract). Xu notes that genetic ablation of Ano5 in C57BL/6J mice does not cause overt pathology in skeletal and cardiac muscles, but Ano5 deficiency may lead to altered lipid metabolism and inflammation signaling (abstract). Thiruvengadam (Journal of Neuromuscular Diseases 8 (2021) S243–S255) notes that Mutations in the Anoctamin 5 (Ano5) gene that result in the lack of expression or function of ANO5 protein, cause Limb Girdle Muscular Dystrophy (LGMD) 2L/R12, and Miyoshi Muscular Dystrophy (MMD3). However, the dystrophic phenotype observed in patient muscles is not uniformly recapitulated by ANO5 knockout in animal models of LGMD2L (abstract).
Regarding intravenous injection Mingozzi notes human studies with AAV indicate that vector can be found in body fluids (such as serum, urine and semen) for several weeks after systemic vector administration, but thereafter disappears  (see p 2, Box 1). Mingozzi notes there were concerns over the transduction of germline cells with AAV vectors following systemic vector administration in humans (see p 2, Box 1).
Regarding regulatory elements for example, Mingozzi notes issues related to the low but finite risk of insertional mutagenesis caused by AAV vectors must be addressed (p 12, 1st column last paragraph). Mingozzi notes gene silencing can result, for example, from promoter methylation leading to loss of therapeutic transgene expression. (see p 2, Box 1).  Activation of T cells directed against the AAV capsid antigen has been documented in several clinical studies. (see p 2, Box 1). 
Regarding any serotype of AAV for example Mingozzi notes many serotypes of AAV have been isolated from humans and from nonhuman primates, these differ in their tropism for various target tissues, which include liver, skeletal muscle, cardiac muscle  (see p 3, Box 2). For example, Au (Front. Med. 8:809118, 2022) note that when AAVs were delivered though intravenous injection, overall, systemically administrated AAV vectors require higher dosages than those delivered to targeted sites (p 7, 2nd column 3rd paragraph). Forty-five percentage of trials exclude patients with pre-existing anti-capsid antibodies (NAbs), presumably to avoid them blocking efficient AAV transduction of the same serotype (p 7, 2nd column 3rd paragraph). Daya (Clin Microbiol Rev, 21(4): 583-593, 2008) the use of the different AAV serotypes in a pseudotyping approach (the genome of one ITR serotype being packaged into a different serotype capsid) has allowed broad tissue tropisms. However, some tissues remain refractory to transduction using available serotypes. This presents a major challenge for AAV-based gene therapy for clinically relevant tissues. (see p 5, 1st column 2nd paragraph).
Regarding a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1, for example in terms of the structural requirements of the nucleic acid molecules, the claims 1-2 recite an arbitrary structural relationship between the claimed nucleic acid sequence(s) and the single disclosed species of nucleotide sequence and amino acid sequence, respectively, based upon hybridization of nucleic acid. Hybridization of two nucleic acids, even under high stringency conditions, requires only that the two nucleic acids share between 25 and 50 nucleotides in common. (Kennell, Progr Nucleic Acid Res. Mol. Biol. 11: 259-301, 1971, at the paragraph bridging pages 260-261). Such a sequence encodes only 8-16 amino acids. Consequently the claims embrace polypeptides that could share as few as 8-16 contiguous amino acids in common out of the 293 amino acids of SEQ ID NO: 2. Conversely, a nucleotide sequence that differs in every wobble base from SEQ ID NO: 1, for example, would encode SEQ ID NO: 1, but would not detectably hybridize to SEQ ID NO: 1 under any conditions. 
 The specification fails to provide any guidance at all for treating any subject for LGMD2L by intravenous injection of any recombinant AAV vector comprising the nucleic acid sequence of SEQ ID NO:1, or  a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 and/or c) a polynucleotide sequence encoding the amino acid sequence of SEQ ID NO: 2.
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad methods for intravenous injection of an AAV vector that lacks essential control elements to express the nucleic acid of SEQ ID NO: 1 encoding the amino acid sequence of SEQ ID NO: 2 to treat LGMD2L or regenerate a muscle in any subject in need thereof. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant AAV vector with SEQ ID NO: 1 encoding SEQ ID NO: 2 for treating LGMD2L or regenerating muscle in a subject in a subject in need thereof encompassed by the claims herein, with no assurance of success.
As such due to the lack of guidance in the specification one of skill in the art would have to perform undue experimentation to make and use the invention as claimed without a reasonable expectation of success. This is because the specification fails to teach treating LGMD2L with any serotype of AAV vector by intravenous administration of SEQ ID NO: 1 or 2 or a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 in any subject harboring any recessive mutations of Ano5 gene due to
(i) lack of animal models for treating LGMD2L, 
(ii) concerns over the transduction of germline cells with AAV vectors following systemic vector administration in humans, overall, systemically administrated AAV vectors require higher dosages than those delivered to targeted sites
(iii) promoter methylation leading to loss of therapeutic transgene expression,
(iv) gene silencing can result, for example, from promoter methylation leading to loss of therapeutic transgene expression
(v) arbitrary structural relationship between the claimed nucleic acid sequence(s) and the single disclosed species of nucleotide sequence and amino acid sequence, respectively, based upon hybridization of nucleic acid.
 Thus, a skilled artisan would have to perform undue experimentation to implement the invention.  It would have required undue experimentation for one of skill in the art to make and use the invention as claimed without a reasonable expectation of success.
While the specification teaches intramuscular injection of the AAAVrh.MHCK7.hANO5 (SEQ ID NO:1).FLAG vector into  Ano5-/- mice partially restored membrane resealing in Ano5-/- mice the art teaches there is no Ano5-/- animal model for LGMD2L disease. Thus, the intramuscular injection of the AAAVrh.MHCK7.hANO5 (SEQ ID NO:1).FLAG vector into  Ano5-/- mice partially restored membrane resealing in Ano5-/- mice cannot be extrapolated to treat LGMD2L in any subject as claimed.  Thus, a skilled artisan needs to perform undue experimentation to extrapolate the Ano5-/- mice partially restored membrane resealing in Ano5-/- mice into any subject.  While the specification teaches Ano5-/- mice cardiotoxin injection into TA and GAS muscle to induce muscle injury there was an extensive delay in regeneration and longstanding necrosis and in Ano5-/-  muscle remained significantly reduced compared to WT and many fibers exhibited central nuclei, however a skilled artisan cannot extrapolate Ano5-/- mice cardiotoxin injection to induce muscle cells injury and then asses the muscle cell fiber injury into the claimed Ano5-/- intravenous injection of AAV vector with SEQ ID NO: 1 to regenerate muscle in any subject harboring recessive ANO5 gene.

The amount of Experimentation:
The specification fails to provide guidance to implement the invention due to the lack of an animal to delineate LGMD2L autosomal recessive mutations in Ano5 gene encoding Anoctamin 5 there is loss of function of Calcium-activated chloride channel function, reseal mechanism resulting in Anoctinopathies and there is no animal model. The specification fails to teach treating LGMD2L in any predictable in vivo animal model with any AAV vector by intravenous administration of SEQ ID NO: 1 or 2 or a nucleotide that hybridizes under stringent condition to the nucleotide sequence of SEQ ID NO: 1 in any subject harboring any recessive mutations of Ano5 gene as there is no Ano5-/- animal model for LGMD2L disease. As such a skilled artisan would have required to perform undue experimentation to implement the invention.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632